Per Curiam.

The statute, subdivision (k) of section 8 of chapter 314 of the Laws of 1945, as added by chapter 535 of the Laws of 1949, contemplates that the proposed lease shall be for the same unit of space demised to and occupied by the tenant in possession and shall embody the same terms and conditions except as to the term of the demise, the rental charge and that the lease shall be noncancelable. The proposed lease includes additional space. The fact that such additional space may be permissively used by the tenant, free of rent, does not alter the case. No such exception is contained in the statute. There has not been compliance by the landlord with the provisions of the statute and it has not brought itself within the ambit of said enactment.
The final order should be reversed, with $30 costs, and petition dismissed, with costs.
Pécora, Eder and Hecht, JJ., concur.
Pinal order reversed, etc.